Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 12 December 1799
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Head Quarters at Shephards Townon the Potowmac Virginia Decr. 12th 1799.
Dear Sr:
In consequence of your letter of the 4th. Ultimo informing me that you had appointed Capt. Edmund Taylor of the 8th. Regt. Brigade Inspector, I have put him in Orders; from the little I have seen of him, he appears to have been judiciously selected. He is very desirous of receiving instructions from you marking out his duty. I wish you could transmit a short summary of them as soon as you conveniently can. I would do it but as there might be inadvertantly a clashing between your observations & mine, I think they ought to come from you. With regard to the Division Inspector, till I obtain some personal knowledge of the Candidates I will postpone making any recommendations; we can get on at present with the Brigade Inspectors.
I have written to Brigadr. Genl. Washington to meet me here the middle of February to assist in forming a System for the Cavalry, by that time I hope you will be able to procure me the British Exercise & maneuvres. I have not the plates of the French System. I have lately read with much pleasure Genl. Warnery’s remarks on Cavalry, he was highly esteemed in the Prussian Service & deemed the next Horse Officer to Genl. Seidlitz. The Gentleman whom you mentioned to me I trust I may expect at the time above-mentioned. I shall write to Col. Watts also then to join me.
In the two Companies of Artillery here, two modes of Exercise are adopted, the one according to the French, the other according to the English System. Till your plan comes out I shall direct them to conform to the French mode. I am informed that at West Point there are three or four Copies of the Manuel d’Artillerie, & only one Officer who understands French enough to read them. I wish you would send me one of the Copies here. I have a Copy of my own, but I should be sorry to lose it. There are also there several Field pieces completely mounted on the French construction; with the next Company sent me I should be glad to have some of them. I should be likewise glad to have a Laboratory established at this Cantonment.
I enclose you a letter from Colo. Parker relative to the Recruiting Service; from every enquiry I have made I think it will [be] highly advantageous to give him the Permission he requires, by adopting his plan his regiment will be soon completed, & without it, for some time it will remain without it’s complement.
I have received very pressing letters from the 5th. Regt. requesting that recruiting money may be sent on, the officers have been assembled at Charlston expecting its arrival, & the proper time for recruiting will be lost, if it is not expedited. In Answer to your favor of the 25th. Ultimo, I think you should continue to direct the Officers in my district in all matters relative to the Recruiting Service, that branch being particularly annexed to the Inspectorship, generally in other matters, your Orders should come to them through me.
On my arrival at the Cantonment I found a small house had been taken at this place for my Quarters. I have ordered a Hut to be built for me at the Cantonment & shall go there from hence every Tuesday & return every Friday. Both the Eighth & ninth Regiments require a good deal of drilling, but I have excellent materials to operate on, for the Soldiers appear to be all young.
Mrs. Pinckney I think much better for the journey, she unites with me & my Daughters in respectful Compliments to Mrs. Hamilton & yourself.
I remain, with great Esteem & regard,
Yours very sincerely,

Charles Cotesworth Pinckney


Can you get me “Puget sur l’usage d’Artillerie”

Honble. Major Genl. Hamilton
